Citation Nr: 1512547	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  06-17 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability, to include as
secondary to service-connected left knee internal derangement with traumatic
degenerative joint disease (DJD).

2.  Entitlement to service connection for a chronic left foot disability, to include as
secondary to service-connected left knee internal derangement with traumatic DJD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1960 to June 1963 and from October 1963 to October 1966.  His service records show that he served stateside in the continental United States and was also posted in Europe, but did not serve in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating
decisions dated in August 2005 and March 2006 by the Waco, Texas, Regional
Office of the Department of Veterans Affairs (VA) which, inter alia, denied the
Veteran's claim for service connection for a chronic low back disability and
determined that new and material evidence was not submitted to reopen his previously denied claim of service connection for a left foot disability.  During the
course of the appeal, the Veteran's claims file was transferred to the custody of the
Chicago, Illinois, VA Regional Office (RO), which is now the agency of original
Jurisdiction (AOJ) over the current appeal.

In April 2010, the Veteran and his spouse, accompanied by the Veteran's
representative, appeared at a hearing held at the RO to present evidence and oral
testimony in support of the Veteran's claim before a traveling Veterans Law Judge (VLJ).  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration. 

In an October 2010 appellate decision and remand, the Board determined that new
and material evidence relevant to the claim for service connection for a left foot
disability was submitted and reopened this claim for a de novo review.  This issue
and the issue of entitlement to service connection for a chronic low back disability
were remanded to the RO for further evidentiary development.  Thereafter, the
claims for VA compensation for a chronic left foot disability and low back disability were denied on the merits in a January 2012 rating decision/supplemental statement of the case.  The case was then returned to the Board in February 2012.

In a July 2012 appellate decision, the Board, inter alia, denied the Veteran's claim for service connection for a chronic low back disability.  The Veteran appealed the  denial to the United States Court of Appeals for Veterans' Claims (Court).  In a May 2014 memorandum decision, the Court vacated the denial and remanded the matter to the Board for development and adjudication consistent with the Court's decision.  The matter was received by the Board in August 2014. 

During the course of this appeal, the Board remanded the issue of entitlement to VA compensation for a chronic left foot disability to the AOJ for evidentiary and procedural development in July 2012, September 2013, and March 2014.  Following the most recent remand, the denial of service connection for a left foot disability was confirmed in a July 2014 rating decision/supplemental statement of the case.  Thereafter, the case was returned to Board and the Veteran now continues his appeal.   

The Board notes at this juncture that the VLJ who presided over the April 2010 hearing has since retired.  Accordingly, the Board notified the Veteran and his representative of this development in correspondence dated in February 2015, in compliance with 38 U.S.C.A. § 7107(c ) (West 2014) and 38 C.F.R. § 20.707 (2014).  The Veteran was offered the opportunity to request to be scheduled for a new Board hearing before an actively standing VLJ and informed that he had 30 days in which to respond, after which the Board would assume that no new hearing was desired and proceed with its adjudication of the appeal.  The Board observes that no timely response from the Veteran was received within the prescribed time period.  He will therefore not be scheduled for a new Board hearing.

For the reasons that will be discussed below, this appeal is REMANDED to the RO/AOJ.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

In its memorandum decision of May 2014, the Court determined that there were two evidentiary deficits associated with the low back claim that the Board failed to adequately address.  The first deficiency was the absence in the Veteran's claims file of Social Security Administration (SSA) records pertaining to his successful claim for SSA disability benefits.  As these records may contain evidence pertinent to the issues on appeal, but a determination as to their relevance cannot be made until such records are actually associated with the Veteran's claims file for review and consideration by VA adjudicators, the case should be remanded to the RO/AOJ so that the SSA may be contacted and asked to provide VA with copies of these records for inclusion in the evidence.  Golz v. Shinseki, 590 F.3d 1317, 1320 - 21 (Fed. Cir. 2010); Tetro v. Gober, 14 Vet. App. 110 (2000); Baker v. West, 11 Vet. App. 163, 169 (1998).  

Notwithstanding the extensive evidentiary development already undertaken by VA with respect to the claim for service connection for a left foot disability, as it remains to be determined whether the outstanding SSA records discussed above may be relevant to this issue, adjudication of the left foot claim will be held in abeyance pending completion of the action ordered in this remand to obtain these records so as to avoid prejudicing the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The second deficiency noted by the Court was the adequacy of a November 2010 VA nexus opinion addressing the claim for VA compensation for a chronic low back disability.  The VA clinician who presented the November 2010 nexus opinion premised his negative opinion, in part, on the assumption that during the Veteran's post-service career, he "did quite a bit of heavy work in the steel mills after discharge [from active duty] and this could easily account for his lumbar spine problems," even though the clinician had previously acknowledged in his discussion of the Veteran's post-service work history that "he worked [for a steel company] for 30 years as a crane operator."  The Court noted the Veteran's assertion that his vocational history account of sitting in an operation booth for most of his work day as a crane operator was not evidence in itself that he actually performed heavy physical lifting.  Thusly, it was not clear from the VA clinician's opinion whether he was relying on the Veteran's post-service occupation in concluding that his low back disability was not related to his military service.  The Court concluded that there was doubt regarding the validity of the November 2010 VA clinician's opinion and its adequacy for adjudication purposes because it may have been based on an inaccurate factual premise and the Board should have thus sought clarification on this point from the opining clinician.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Accordingly, the case should be remanded to the RO for a clarifying addendum opinion, ideally from the VA clinician who presented the November 2010 nexus opinion, if feasible.  Specifically, he should be asked to review the Veteran's claims file and then present further discussion regarding his conclusion that the Veteran's low back disability is causally related to his post-service career as a crane operator in view of his account that this was a relatively sedentary occupation, including why the examiner believed that the Veteran engaged in "heavy work in the steel mills after discharge," such that "this could easily account for his lumbar spine problems."  If the VA clinician who presented the November 2010 nexus opinion is unavailable to present the requested addendum, the RO/AOJ should, at its discretion, present the Veteran's claims file to an appropriate VA clinician for review and presentation of a clarifying addendum opinion that resolves the factual ambiguities discussed above.  The clinician is free to change, modify, or alter the previous stance expressed in the November 2010 nexus opinion.    
    
Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of his treatment (both private and VA) for the disabilities at issue in the current appeal and obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's treatment, which have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  The AOJ should contact the SSA and request to be provided with copies of the Veteran's medical records in the SSA's possession pertaining to his claim for disability benefits, including the SSA decision and related administrative documents.  Copies of all documented attempts by VA to obtain these outstanding SSA medical records and SSA's responses to these queries must be associated with the Veteran's claims file.  If the SSA records are not available, the SSA should provide to VA a written response presenting the official reason/reasons why these records are unavailable.

3.  Then, the Veteran's claims file should be presented to the VA clinician who presented the November 2010 nexus opinion addressing the issue of service connection for a chronic low back disability.  If this examiner is unavailable, the RO/AOJ should, at its discretion, arrange for the Veteran's claims file to be presented to an appropriate VA clinician.  

The clinician should review the Veteran's pertinent clinical history contained in his claims file.  Then, based on this review, the assigned clinician should present an addendum opinion as to the following:

With regard to the VA clinician's conclusion in his November 2010 opinion that the Veteran's low back disability is causally related to his post-service career as a crane operator, in light of the Veteran account that this was a relatively sedentary occupation, please explain why the clinician believes that the Veteran engaged in "heavy work in the steel mills after discharge," such that "this could easily account for his lumbar spine problems."  

The clinician is free to change, modify, or alter the previous stance expressed in the November 2010 nexus opinion.  However, the addendum opinion must include a detailed supportive rationale and explanation of any opinion presented.  If the clinician is unable to provide the requested clarifying addendum opinion without resorting to speculation, it should be so stated with a complete rationale as to why the clinician arrived at this conclusion.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims for service connection for a chronic low back disability and a chronic left foot disability (to include as secondary to service-connected left knee internal derangement with traumatic DJD) should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  

If the maximum benefit sought with respect to each claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




